Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 17/371,771 filed on 07/09/2021. Claims 1-20 have been examined and are pending herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Best (U.S. PG Pub 2015/0027016), in view of Madhavan (U.S. PG. Pub 2013/0192108).

Regarding claims 1, 10, and 18, Best teaches a screen bezel cover for an electronic device (Figs. 1-3), the screen bezel cover comprising: 
a plurality of rectilinear arm sections Figs. 4-6 each having a rear mounting surface and a front viewing surface ([0072] frame 160 having a front surface 180 and a rear surface 200 is attached to at least a portion of the border 150 and preferably fits over the upper border surface 150 to surround at least a portion of the television screen 120; Fig. 1), wherein the front viewing surface comprises a customizable viewing area ([0007, 0012, 0014] a frame for providing advertising); 
a foam layer positioned between said rear mounting surface and said front viewing surface ([0074] the frame 160 is made of polystyrene, i.e., expanded polystyrene (EPS) foam; Fig. 1); 
said rear mounting surface includes an adhesive tape area for mounting to an electronic screen bezel [0011] In a further non-limiting embodiment the frame is made of polystyrene, and compressible foam pads having a sticky surface are used to secure the frame to a display without requiring a hook-and-loop fastening system.).
Best fails to explicitly teach each said arm section including a series of perforated lines thereacross; and said series of perforated lines are used to selectively size each of said plurality of rectilinear arm sections.  
Madhavan, from an analogous art, teaches each plurality of rectilinear arm sections are selectively sized ([0037,0038] …cover 403A/B is cut, shaped and sized to substantially match the bezel 402 of a display device 400 or the substantially match the viewing screen 401 of the display device 400 to which it may be adhered; [0011] The frame assembly may also include different sized central cut outs to fit devices having different sized view able surfaces).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the teachings of Best and Madhavan, for the purpose of substantially matching the size and shape of the viewing screen of the display device to maximize the viewing area of viewing screen while also providing the desired design or advertising effect to the user ([0038]).
Madhavan teaches the sections may be “scored” and “pushed apart” in [0011], the Examiner also takes official notice on “perforated lines” used to selectively size each of said plurality of rectilinear arm sections because it is well known in the industry to include perforated lines to break apart for custom lengths (US Patent 9,933,142).

Regarding claims 2 and 11, Best-Madhavan teaches the screen bezel cover of claims 1 and 10, wherein said adhesive tape area is discrete ([0009, 0011]).

Regarding claim 19, Best-Madhavan teaches the method of claim 18, wherein each of the plurality of rectilinear arm sections comprise an adhesive tape secured to said rear mounting surface and the electronic screen bezel (Best [0009, 0012, 0078, 0113, 0117; Madhavan [0011, 0041]).  

Regarding claim 20, Best-Madhavan teaches the method of claim 19, wherein each of said plurality of rectilinear arm sections comprise a width generally from about 1.0 inch to about 4.0 inches, and a thickness generally from about 0.25 inches to about 1.25 inches. Best-Madhavan teaches the bezel cover or the arm sections come in a variety of sizes (lengths and/or widths) to substantially fit different sizes of displays in order for it to look like it is a part of the display and without disrupting the viewing area of the display. This is also a matter of design choice to fit the different displays available on the market (at least in Madhavan [0031, 0037]).

Claims 3-9 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Best (U.S. PG Pub 2015/0027016), in view of Madhavan (U.S. PG. Pub 2013/0192108), in view of Patel (U.S. PG Pub 2018/0133060).

Regarding claims 3 and 12, Best-Madhavan teaches fails to explicitly teach the screen bezel cover of claim 1 and 10, wherein said adhesive tape area is continuous.  
Patel is combined to teach wherein said adhesive tape area is continuous (Figs. 6, 7).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the teachings of Best-Madhavan with the teachings of Patel for the purpose of attaching the product to the bezel surface (Patel [0034-0035]).

Regarding claim 4, Best-Madhavan-Patel teaches the screen bezel cover of claim 1, wherein said plurality of rectilinear arm sections are separated at a desired length from a continuous roll (Patel – Fig. 5 roll of led lights. Fig. 1 shows desired lengths of lights).  

Regarding claims 5 and 13, Best-Madhavan-Patel teaches the screen bezel cover of claims 4 and 10, wherein each of said plurality of rectilinear arm sections comprise a width generally from about 1.0 inch to about 4.0 inches. Best-Madhavan-Patel teaches the bezel cover or the arm sections come in a variety of sizes (lengths and/or widths) to substantially fit different sizes of displays in order for it to look like it is a part of the display and without disrupting the viewing area of the display. This is also a design choice to fit the different displays available on the market (at least in Madhavan [0031, 0037]).
  
Regarding claims 6 and 14, Best-Madhavan-Patel teaches the screen bezel cover of claim 5 and 13, wherein each of said plurality of rectilinear arm sections comprise a thickness generally from about 0.25 inches to about 1.25 inches. Similar to claims 5, 13, this is a matter of design choice which does not affect the functionality of the rectilinear arm sections. Further, the prior art teaches a variety of lengths and sizes available to accommodate the different sizes of displays on the market.
  
Regarding claims 7 and 15, Best-Madhavan-Patel teaches the screen bezel cover of claim 6 and 14, wherein said adhesive tape is selected from a group consisting of an optical clear adhesive, a resin adhesive, a pressure sensitive adhesive and an ultraviolet light cured adhesive. Madhavan teaches adhesive types i.e. acrylic copolymer pressure sensitive adhesive ([0011, 0041]). Further, this a matter of design choice which does not affect the functionality of the invention. 
  
Regarding claims 8 and 16, Best-Madhavan-Patel teaches the screen bezel cover of claims 8 and 14, wherein said customizable viewing area coordinates with an interior decor of a room (Best [0075]; Madhavan [0008]).  

Regarding claims 9 and 17, Best-Madhavan-Patel teaches the screen bezel cover of claim 6 and 14, wherein said customizable viewing area includes a logo (Best – Fig. 1; Madhavan [0039] pieces to be applied separately such that each piece or section may comprise a different design or different advertisement).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421                                                                                                                                                                                                        /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421